DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s RCE filed on July 27, 2022 in which claims 1, 4, 7, 10, 16 and 19 are amended. Claims 6 and 15 have been cancelled. Thus, claims 1-5, 7-14 and 16-20 are pending in the application. 

			Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/27/2022 has been entered. 

                                Claim Rejections - 35 USC § 101
3.                35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite a method of using past transaction declines to predict future fraudulent behavior of an account, which is considered a judicial exception because it falls under the category of Certain methods of organizing human activity such as fundamental economic practice as well as commercial or legal interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
	The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claims 10 and 19.  
	Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES). 
	The claim 1 recites a series of steps, e.g., determining, by a processor, that a transaction has been declined for the account; in response to the determination that the transaction has been declined, determining, by the processor, a risk score for the account; comparing, by the processor, the transaction that has been declined the risk score for the account to a risk threshold; in response to the risk score being determined to be over the risk threshold, comparing, by the processor, the transaction that has been declined for the account to one or more transactions in a transaction profile for a past fraudster; graphing, by the processor, the transaction that has been declined for the account; graphing, by the processor, transactions from similar transaction profiles of the past fraudster and finding the smallest total distance between the transaction that has been declined and transactions of the past fraudster to determine a best fit of the similar transaction profiles of the past fraudster; determining, by the processor, a measure of success for the best fit of the transaction profiles of the past fraudster; determining, by the processor, if the measure of success is over a threshold; in response to the measure of success being over a threshold, updating, by the processor, profiles of past fraudsters based on the transaction to include the transaction that has been declined; predicting, by the processor, future fraudulent transactions; and attempting, by the processor, to stop future fraudulent transactions based on the predicted future fraudulent transactions. These limitations, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (Determining a risk score for an account to prevent fraudulent transactions is a way of mitigating the risk and mitigating the risk is a Fundamental economic practice), and Commercial or legal interactions (processing or engaging in a financial transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction).  In addition, these limitations can also be classified under Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). The claim also recites a processor which does not necessarily restrict the claim from reciting an abstract idea. That is, other than, a processor, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
	This judicial exception is not integrated into a practical application. The additional element of a processor results in no more than simply applying the abstract idea using a generic computer element. The specification describes the additional element of a processor to be a generic computer element (see Fig. 6, 7, [0069-0070]).  Hence, the only additional element in the claim is a generic component suitably programmed to perform its respective functions. The additional element of a processor is recited at a high level of generality and under the broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a processor is recited at a high level of generality in that it results in no more than simply applying the abstract idea using a generic computer element. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
	Similar arguments can be extended to other independent claims 1 and 19 and hence the claims 10 and 19 are rejected on similar grounds as claim 1.
	Dependent claims 2-5, 7-9, 11-14, 16-18 and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
	For instance, in claims 2, 11 and 20, the steps, “wherein the risk score is a determined value from analyzing past purchase history of the account holder using a risk score algorithm”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A risk score algorithm is recited at a high level of generality.
In claims 3 and 12, the steps, “wherein a risk threshold is a level of risk determined to be acceptable for a purchase for an account holder”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 4 and 13, the steps, “wherein comparing the transaction that has been declined for the account to one or more transactions in a transaction profile for a past fraudster uses a graph with the transaction that has been declined and with the one or more transactions in a transaction profile for a past fraudster and the comparison is a distance on the graph of the transactions and the transactions of the fraudsters”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 5 and 14, the steps, “wherein the transaction profile comprises attempted transactions that proceeded and followed a fraudulent transaction for a purchaser”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 7 and 16, the steps, “wherein finding the best fit comprises graphing the past transactions of the account and the past transaction from similar transaction profiles and finding the past fraudster.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 8 and 17, the steps, “wherein the measure of success comprises a dollar amount which the fraudster may expect”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 9 and 18, the steps, “wherein comparing the transaction for the account to one or more transactions for a past fraudster is made using a graph”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

			       Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
         
5.       Claims 1-4, 7-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., U.S. Patent Number (10,997,596 B1) in view of Basch et al., U.S. Patent Number (6,119,103 A) and further in view of Walters et al., U.S. Patent Application Publication Number (2021/0012346 A1).

Regarding Claim 1,     
Thomas teaches a computer-implemented method of using past transaction declines to predict future fraudulent behavior of an account comprising:
determining, by a processor, that a transaction has been declined for an account (See at least Column 3, lines 63-67, “If the transaction is declined”); 
in response to the risk score being determined to be over the risk threshold, comparing, by a processor, the transaction for the account to one or more transactions in a transaction profile for a past fraudster (See at least Column 12, lines 51-62,“historical transaction data is used to determine if a declined transaction was actually fraudulent or not, and as a basis to tag the declined transaction for accuracy”);
determining, by a processor, a best fit of the transaction profiles of the past fraudster (See at least Column 12, lines 51-66, “Tags for multiple declined transactions may then be compiled, analyzed and/or reviewed, for certain issuers and/or for particular fraud models, for example, to provide metrics related to the same”. Reviewing for certain issuers or for particular fraud models can be interpreted as determining a best fit of the transaction profiles of the past fraudster); 
determining, by a processor, a measure of success for the best fit of the transaction profiles of the past fraudster (See at least Column 12, lines 59-66, “tags for multiple declined transactions may then be compiled, analyzed and/or reviewed, for certain issuers and/or for particular fraud models, for example, to provide metrics related to the same. In this manner, by evaluating the tags, accuracy of the underlying fraud strategies (used to evaluate the historical transactions) can be determined and modified as appropriate”); 
determining, by a processor, if the measure of success is over a threshold (See at least Column 13, lines 22-42, “the fraud accuracy tag indicative of whether the decline of the transaction is a true positive decline or a false positive decline”. A true positive decline is equivalent to the measure of success being over a threshold); 
in response to the measure of success being over a threshold, updating, by a processor, profiles of past fraudsters based on the transaction to include the transaction that has been declined (See at least Column 13, lines 22-42, “the computing device associated with the fraud model is able to use the fraud accuracy tag as an input to update the fraud model”);
predicting, by a processor, future fraudulent transactions (See at least Column 12, lines 51-67 to Column 13, lines 1-2, “by evaluating the tags, accuracy of the underlying fraud strategies (used to evaluate the historical transactions) can be determined and modified as appropriate (e.g., deleted, improved, changed and/or adjusted (broadly, altered), etc.) to improve decline of fraudulent transactions in the future”);
attempting, by a processor, to stop future fraudulent transactions based on the predicted future fraudulent transactions (See at least Column 12, lines 51-67 to Column 13, lines 1-2, “by evaluating the tags, accuracy of the underlying fraud strategies (used to evaluate the historical transactions) can be determined and modified as appropriate to improve decline of fraudulent transactions in the future, and reduce incidents of declined non-fraudulent transactions” Reducing incidents of declined non-fraudulent transactions is equivalent to attempting to stop future fraudulent transactions).
However, Thomas does not explicitly teach,
in response to a determination that the transaction has been declined, determining, by the processor, a risk score for the account ;
comparing, by the processor, the risk score for the account to a risk threshold;
Basch, however, teaches,
in response to a determination that the transaction has been declined, determining, by the processor, a risk score for the account (See at least Column 5, lines 62-67 to Column 6, lines 1-8, a risk score for the account);
comparing, by the processor, the risk score for the account to a risk threshold (See at least Column 3, lines 55-62, comparing the risk score for the account to a risk threshold);
	Both Thomas and Basch are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thomas to incorporate the disclosure of Basch.  The motivation for combining these references would have been to take advantage of a transaction based risk prediction system that assess the financial risk level associated with an account and/or an account holder based on the account holder's transaction pattern and/or transactions pertaining to that account holder across multiple accounts and/or account issuers (Basch, Column 1, lines 15-20). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Thomas and Basch combined do not explicitly teach,
graphing, by the processor, the transaction that has been declined for the account; 
graphing, by the processor, transactions from similar transaction profiles of the past fraudster and finding the smallest total distance between the transaction that has been declined and transactions of the past fraudster to determine a best fit of the similar transaction profiles of the past fraudster;
Walters, however, teaches,
graphing, by the processor, the transaction that has been declined for the account (See at least [0026-0027], “a graph database can be used to identify and cluster the transactions of an account holder group, which can be used to assess whether a new transaction associated with a group member account is potentially fraudulent.”);
graphing, by the processor, transactions from similar transaction profiles of the past fraudster and finding the smallest total distance between the transaction that has been declined and transactions of the past fraudster to determine a best fit of the similar transaction profiles of the past fraudster (See at least Fig. 2, [0025-0027], “The fraud assessment processor 130 is further configured to use statistical analysis of the relationships in the graph database to identify and associate account holders having similar transaction characteristics. Account holders sharing a predetermined number or percentage of transactions falling within a threshold proximity could be grouped with one another.” Identifying and associating account holders having similar transaction characteristics can be interpreted as determining a best fit of the similar transaction profiles of the past fraudster).

	Thomas, Basch and Walters are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thomas and Basch to incorporate the disclosure of Walters.  The motivation for combining these references would have been to minimize fraud by detecting risky transactions (Walters, [0047]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2,     
Thomas teaches, 
wherein the risk score is a determined value from analyzing past purchase history of the account holder using a risk score algorithm (See at least Column 11, lines 9-19, “the transactions accessed by the research engine 112 are historical transactions that have already taken place and, potentially, already been declined. As such, in the illustrated embodiment, the research engine 112 is appending the tags to the transactions offline and, as described above, uses the recorded data to influence model development and model enhancement to more accurately score transaction risk”).

Regarding Claim 3,     
Thomas teaches, 
wherein a risk threshold is a level of risk determined to be acceptable for a purchase for an account holder (See at least Column 12, lines 30-50, thresholds).

Regarding Claim 4,     
Thomas, Basch and Walters combined teaches the method of claim 1,
However, Thomas, Basch and Walters combined do not explicitly teach,
wherein comparing the transaction that has been declined for the account to one or more transactions in a transaction profile for a past fraudster uses a graph with the transaction that has been declined and with the one or more transactions in a transaction profile for a past fraudster and the comparison is a distance on the graph of the transactions and the transactions of the fraudsters.
Walters, however, teaches,
wherein comparing the transaction for the account to one or more transactions in a transaction profile for a past fraudster uses a graph with the transaction and with the one or more transactions in a transaction profile for a past fraudster and the comparison is a distance on the graph of the transactions and the transactions of the fraudsters (See at least [0025-0027], “the fraud assessment processor 130 is configured to break down transaction information from the transaction database (or other source(s)) and to construct a graph database in which the nodes represent individual transactions and the edges connecting the nodes represent relationships between the transactions. The fraud assessment processor 130 is further configured to use statistical analysis of the relationships in the graph database to identify and associate account holders having similar transaction characteristics. Such associations can be based on the relative closeness (proximity) of the transactions within the space of the graph”).
	 Thomas, Basch and Walters are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thomas and Basch to incorporate the disclosure of Walters.  The motivation for combining these references would have been to minimize fraud by detecting risky transactions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7,     
Thomas, Basch and Walters combined teaches the method of claim 1,
However, Thomas, Basch and Walters combined do not explicitly teach,
wherein finding the best fit comprises graphing the past transactions of the account and the past transaction from similar transaction profiles and finding the past fraudster. 
Walters, however, teaches,
wherein finding the best fit comprises graphing the past transactions of the account and the past transaction from similar transaction profiles and finding the past fraudster (See at least [0035], “the account group may have been previously determined based on clustering transactions in a graph database. At S150, a fraud assessment is determined for the transaction based on a degree of similarity to other transactions within the account group”).
	Thomas, Basch and Walters are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thomas and Basch to incorporate the disclosure of Walters.  The motivation for combining these references would have been to minimize fraud by detecting risky transactions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 8,     
Thomas teaches,
wherein the measure of success comprises a dollar amount which the fraudster may expect (See at least Column 3, lines 32-51, “when the fraud strategies include fraud models, the fraud models may be based on, for example, fraud reported by the consumer to the issuer 108 (and potentially other issuers), rates of card activity/spend by the consumer (or by other consumers), merchant risk for the merchant 102 (or other merchants), unique transaction attributes, transaction histories of the consumer's payment account and/or other payment accounts, time of day, transaction amount, transaction location, etc. (broadly, fraud indicators/factors)”).

Regarding Claim 9,     
Thomas, Basch and Walters combined teaches the method of claim 1,
However, Thomas, Basch and Walters combined do not explicitly teach,
wherein comparing the transaction for the account to one or more transactions for a past fraudster is made using a graph.
Walters, however, teaches,
wherein comparing the transaction for the account to one or more transactions for a past fraudster is made using a graph (See at least [0030], [0035], “the fraud assessment processor 130 can evaluate the likelihood of fraud in an individual transaction by comparing the transaction to those of a group that includes the transaction's account holder. For example, the position of the transaction in the graph database relative to the transactions of the group's space in the graph database can be used as an indicator of the likelihood that the transaction may be fraudulent”). 
	Thomas, Basch and Walters are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thomas and Basch to incorporate the disclosure of Walters.  The motivation for combining these references would have been to minimize fraud by detecting risky transactions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 10 and 19,    
Independent claims 10 and 19 are substantially similar to claim 1 and hence rejected on similar grounds. 
Regarding Claims 11 and 20,    
Claims 11 and 20 are substantially similar to claim 2 and hence rejected on similar grounds.
Regarding Claim 12,    
Claim 12 is substantially similar to claim 3 and hence rejected on similar grounds.
Regarding Claims 13 and 18,    
Claims 13 and 18 are substantially similar to claim 9 and hence rejected on similar grounds.
Regarding Claim 15,    
Claim 15 is substantially similar to claim 6 and hence rejected on similar grounds.
Regarding Claim 16,    
Claim 16 is substantially similar to claim 10 and hence rejected on similar grounds.
Regarding Claim 17,    
Claim 17 is substantially similar to claim 8 and hence rejected on similar grounds.

6.       Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Basch in view of Walters and further in view of Lee et al., U.S. Patent Application Publication Number (2002/0099649 A1).

Regarding Claim 5,     
Thomas, Basch and Walters combined teaches the method of claim 1,
However, Thomas, Basch and Walters combined do not explicitly teach,
wherein the transaction profile comprises attempted transactions that proceeded and followed a fraudulent transaction for a purchaser.
Lee, however, teaches,
wherein the transaction profile comprises attempted transactions that proceeded and followed a fraudulent transaction for a purchaser (See at least [0035], “a currently attempted transaction with the historical behavior pattern of the buyer to help ascertain the likelihood of fraud”).
	 Thomas, Basch, Walters and Lee are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thomas, Basch and Walters to incorporate the disclosure of Lee.  The motivation for combining these references would have been to identify and prevent fraudulent transactions (Lee, [0035]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 14,    
Claim 14 is substantially similar to claim 5 and hence rejected on similar grounds. 

                                         Response to Arguments                 
7.       Applicant's arguments filed dated 06/29/2022 have been fully considered but they are not persuasive due to the following reasons:
8.       In response to Applicant’s arguments (on pages 9-11), that when the amended claims are viewed as a whole, the elements are specific and integrate the "idea" into a practical application, the Examiner respectfully disagrees.
          Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met.  The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The additional elements of a processor result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a processor to be a generic computer element (see Fig. 6, 7, [0069-0070]).  Hence, the only additional element in the claim is a generic component suitably programmed to perform its respective functions.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.

9.       Applicant argues that (on page 9) the amended claims are similar to the patent eligible subject matter of claim 1 of Example 42.
          The Examiner does not see the parallel between the claims of the instant case and claim 1 of Example 42 (herein after Claim 1). The claim 1 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the
message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. There are no such features in the Applicant’s claims. Therefore, the Applicants’ arguments are not persuasive.

10.     Applicant's arguments regarding the rejection of claims 1-5, 7-14 and 16-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action. 

                                      Prior Art made of Record
11.     The following prior art made of record and not relied upon is considered pertinent : 
         Kolls et al. (U.S. 11037160 B1) discloses a method for pre-emptively warning the customer of the potential for fraud prior to the customer engaging in or completing any sort of transaction. 

                                                	 Conclusion
12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./
Examiner, Art Unit 3693                                                                                                                                                         
September 28, 2022 

/KENNETH BARTLEY/Primary Examiner, Art Unit 3693